Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary

This action is in reply to Applicant’s Amendments and Remarks filed on 1-20. 
Claims 1-20 are pending.
Response to Arguments

Applicant's arguments with respect to amended claims and originally presented claims have been fully considered but they are moot in view of the new grounds of rejection. 
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." Phillips v. AWH Corp., 415 F.3d 1303, at 1316 (Fed. Cir. 2005). See also In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7-8 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forsyth et al (US 20170150147 A1) in view of KONDO (EP 0601878 A1).
              Regarding claim 1, Forsyth discloses a method [e.g. FIG. 1 and 5] comprising, by a computing device [e.g. processor]: receiving a pixel array [e.g. FIG. 5; image data block] comprising a plurality of components, [e.g. FIG. 3; Red, Blue and Green sub-pixels] wherein each of the plurality of components is a color component [RGB] or an opacity component; compressing a component of the plurality of components in the pixel array by [e.g. FIG. 4-5; compressing steps for Green value], for each pixel block in a plurality of pixel blocks [image data is divided into one or more image data blocks]: accessing pixel values of the component associated with pixels in the pixel block [e.g. FIG. 4; RGB values]; determining a range of the pixel values [e.g. image component with largest value and smallest value] of the component and an endpoint pixel value [e.g. FIG. 4; [0041]; color component with a largest value and smallest value] in the range; and generating, for each of the pixel values of the component in the pixel block, an encoded value based on [e. g .FIG. 4; compressed values]  based on their respective determined quantization levels [e.g. quantization table] and the endpoint pixel value.
           Although Forsyth discloses determining a plurality of quantization levels [e.g. quantization tables and values], a number of which that matches a number of different values of the pixel values within the range [e.g. FIG. 4; each difference value, the console identifies a closest representable value to the difference value in the quantization table], Forsyth fails to explicitly disclose the details of the quantization levels and generating encoded values.
           However, KONDO teaches the well-known concept of determining a range of the pixel values [e.g. FIG. 1; data level of pixel with maximum value and minimum value] of the component and an endpoint pixel value [e.g. FIG. 1-2; column 2 lines 16-36; data level of pixel with maximum value and minimum value] in the range, determining a plurality of quantization levels e.g. quantization level steps], a number of which that matches a number of different values of the pixel values within the range [e.g. 3-bits quantization dynamic range], wherein for each of the different values of pixel values a unique quantization level is assigned [e.g. FIG. 3 and 6-9; column 3 lines 45-54; column 5 lines 45-50; column 6 lines 1-10].
               It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the image compression system disclosed by Forsyth to exploit the well-known image processing technique taught by KONDO as above, in order to provide encoding method that produces the improved picture quality [See KONDO; column 1 lines 1-5].
              Regarding claim 7, Forsyth and KONDO further disclose decompressing of the component of the plurality of components in the pixel array by, for each pixel block in the plurality of pixel blocks [e.g. FIG. 6A; 610; KONDO: FIG. 5; column 2 lines 39-45; encoding/decoding method]: decoding the pixel values of the component associated with the pixels in the pixel block using the respective selected quantization levels and the endpoint pixel value [e.g. FIG. 6; decompress the compressed value to generate image data block; KONDO: FIG. 5; column 2 lines 39-45; encoding/decoding method].
	Regarding claim 8 and 14, this is a system that includes same limitation as in claim 1 and 7 respectively above, the rejection of which are incorporated herein.
	Regarding claim 15, this is a system that includes same limitation as in claim 1 above, the rejection of which are incorporated herein.
Allowable Subject Matter
Claims 2-6, 9-13 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xue et al (US 20180084252 A1).
Lee et al (US 20090092324 A1).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUBING REN whose telephone number is (571)272-2788. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-2727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUBING REN/Primary Examiner, Art Unit 2483